     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 1 of 14 Page ID #:1473



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    CHRISTOPHER D. GRIGG
      Assistant United States Attorney
 3    Chief, National Security Division
      REEMA M. EL-AMAMY (Cal. Bar No. 237743)
 4    DAVID T. RYAN (Cal Bar No. 295785)
      Assistant United States Attorneys
 5    Terrorism and Export Crimes Section
           1500 United States Courthouse
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-0552/4491
           Facsimile: (213) 894-2979
 8         E-mail: reema.el-amamy@usdoj.gov
                   david.ryan@usdoj.gov
 9

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 19-313-SVW

15               Plaintiff,                    GOVERNMENT’S REPLY IN SUPPORT OF
                                               ITS MOTION TO ADMIT PORTIONS OF
16                     v.                      RECORDED JAIL TELEPHONE CALLS

17    MARK STEVEN DOMINGO,

18               Defendant.

19

20

21         Plaintiff United States of America, by and through its counsel
22    of record, the Acting United States Attorney for the Central District
23    of California and Assistant United States Attorneys Reema M. El-Amamy
24    and David T. Ryan, hereby files its Reply in Support of its Motion to
25    Admit Portions of Recorded Jail Telephone Calls.
26    //
27    //
28    //
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 2 of 14 Page ID #:1474



 1         This Reply is based upon the attached memorandum of points and

 2    authorities, the attached exhibits, the files and records in this

 3    case, and such further evidence and argument as the Court may permit.

 4     Dated: June 14, 2021                Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           CHRISTOPHER D. GRIGG
 7                                         Assistant United States Attorney
                                           Chief, National Security Division
 8

 9                                               /s/
                                           REEMA M. EL-AMAMY
10                                         DAVID T. RYAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 3 of 14 Page ID #:1475



 1                                  TABLE OF CONTENTS
 2    DESCRIPTION                                                                 PAGE

 3    TABLE OF AUTHORITIES...............................................ii

 4    MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5    I.    INTRODUCTION...................................................1

 6    II.   ARGUMENT.......................................................2

 7          A.   Applicable Law............................................2

 8          B.   Clip 1 and Clip 6: Defendant Acknowledged Ownership of
                 Evidence Seized from His Residence and His Facebook
 9               Account...................................................3

10          C.   Clips 2 and 5: Defendant Described His Active Social
                 and Dating Life Prior to His Arrest, Contrary to His
11               Claim that His Social Isolation Made Him Susceptible
                 to Entrapment.............................................4
12
            D.   Clips 9, 12, and 14: Defendant Described His
13               Willingness to Lie During, and Disdain For, Mental
                 Health Treatment..........................................6
14
            E.   Clips 10, 17, 18, and 20: The Court Should Admit Each
15               of Defendant’s Recorded Statements Regarding the
                 Evidence He Believes Will Be Presented Against Him at
16               Trial.....................................................7

17    III. CONCLUSION....................................................10

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 4 of 14 Page ID #:1476



 1                                TABLE OF AUTHORITIES
 2    DESCRIPTION                                                                 PAGE

 3    Other Authorities
 4    Jones v. Ford Motor Co.,
        204 Fed. Appx. 280 (4th Cir. 2006) ................................ 2
 5

 6    United States v. Hankey,
        203 F.3d 1160 (9th Cir. 2000) .................................. 2, 3
 7
      United States v. Lindsay,
 8      931 F.3d 852 (9th Cir. 2019) ...................................... 5
 9    United States v. Mills,
10      704 F.2d 1553 (11th Cir. 1983) .................................... 3

11    United States v. Miranda-Uriarte,
        649 F.2d 1345 (9th Cir. 1981) ..................................... 2
12
      United States v. Starnes,
13      583 F.3d 196 (3d Cir. 2009) ....................................... 2
14    Rules
15
      Fed. R. Evid. 403................................................ 2, 3
16

17

18

19

20

21

22

23

24

25

26

27

28

                                             ii
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 5 of 14 Page ID #:1477



 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.   INTRODUCTION
 3         After engaging in substantial pre-trial litigation in order to

 4    introduce additional portions of recorded statements defendant made

 5    during the investigation and during his post-arrest interview,

 6    defendant now argues that the government should not be permitted to

 7    present portions of recorded jail telephone calls because it would

 8    substantially lengthen the current trial estimate of two weeks.

 9    However, defendant fails to acknowledge that, in total, the

10    government’s proposed clips constitute approximately 30 minutes of
11    recorded communications.1      Additionally, the parties are in the

12    process of attempting to reach certain evidentiary stipulations,

13    which will reduce both the estimated trial length and the need to

14    call multiple witnesses.      As defendant has failed to demonstrate that

15    the additional recorded communications will result in a waste of time

16    or unduly lengthen the government’s trial estimate, any objection to

17    the proposed clips on the basis that they are “cumulative” should be

18    denied.

19         Additionally, because the remaining eleven recorded statements

20    reflect defendant’s consciousness of guilt and lack of remorse,

21    demonstrate defendant’s predisposition to engage in the charged

22    crimes, and directly rebut defendant’s entrapment defense, they are

23    relevant and admissible under Rules 401 and 402 and their probative

24

25
           1 Additionally, the government now withdraws its request to play
26    Clip 3, Clip 4, Clip 7, Clip 8, Clip 11, Clip 13, Clip 15, Clip 16,
      Clip 19, and Clip 21 in its case-in-chief. The government reserves
27    the right play these clips during the cross-examination of defendant
      or any other defense witness, as well as the right to introduce
28    additional portions of recorded jail calls after it hears defendant’s
      case and cross-examination of government witnesses.
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 6 of 14 Page ID #:1478



 1    value is not substantially outweighed by a risk of unfair prejudice

 2    under Rule 403.    As such, the government should be permitted to

 3    introduce each of these eleven clips in its case-in-chief at trial.

 4    II.   ARGUMENT
 5          A.     Applicable Law
 6          Under Federal Rule of Evidence 401, evidence is relevant, and

 7    therefore admissible under Federal Rule of Evidence 402, if “it has

 8    any tendency to make a fact more or less probable than it would be

 9    without the evidence” and “the fact is of consequence in determining

10    the action.”     “Relevance is typically a low bar to the admissibility

11    of evidence, even though other Federal Rules of Evidence may

12    otherwise limit such admissibility.”         Jones v. Ford Motor Co., 204

13    Fed. Appx. 280, 283 (4th Cir. 2006); accord United States v. Miranda-

14    Uriarte, 649 F.2d 1345, 1354 (9th Cir. 1981) (“The standard of

15    relevance is not strict.”)

16          Relevant evidence may be excluded under Rule 403 only if its

17    probative value is “substantially outweighed” by the danger of unfair

18    prejudice.    See Fed. R. Evid. 403.        Unfair prejudice “does not simply

19    mean damage to the opponent’s cause.         If it did, most relevant

20    evidence would be deemed [unfairly] prejudicial.”          United States v.

21    Starnes, 583 F.3d 196, 215 (3d Cir. 2009).         “This requires that the

22    probative value of the evidence be compared to the articulated

23    reasons for exclusion and permits exclusion only if one or more of

24    those reasons ‘substantially outweigh’ the probative value.”            United

25    States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000).           “FRE 403

26    favors admissibility, while concomitantly providing the means of

27    keeping distracting evidence out of the trial.”          Id.

28          “Relevant evidence is inherently prejudicial; but it is only

                                              2
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 7 of 14 Page ID #:1479



 1    unfair prejudice, substantially outweighing probative value, which

 2    permits exclusion of relevant matter under Rule 403.”           Hankey, 203

 3    F.3d at 1172 (quoting United States v. Mills, 704 F.2d 1553, 1559

 4    (11th Cir. 1983)).     “Unless trials are to be conducted as scenarios,

 5    or unreal facts tailored and sanitized for the occasion, the

 6    application of Rule 403 must be cautious and sparing.”           Id. (citation

 7    omitted).     “Its major function is limited to excluding matter of

 8    scant or cumulative probative force, dragged in by the heels for the

 9    sake of its prejudicial effect.”       Id. (citation omitted).      “As the

10    Advisory Committee Notes to FRE 403 explain, unfair prejudice means

11    ‘undue tendency to suggest decision on an improper basis, commonly,

12    though not necessarily, an emotional one.’”         Id.

13         B.       Clip 1 and Clip 6: Defendant Acknowledged Ownership of
                    Evidence Seized from His Residence and His Facebook Account
14
           Defendant has objected to two of the short proposed recordings –
15
      Clip 1, and Clip 6 – merely on the basis that they are “cumulative,”
16
      but cannot articulate any unfair prejudice that would result from
17
      their admission.     As such, both should be admitted.
18
                   Clip 1 is an approximately two-minute recording in which
19
                    defendant itemized and personally claimed ownership of each
20
                    of the items FBI agents seized from him and his residence
21
                    on the date of his arrest, including his wallet that
22
                    contained a receipt for the nails defendant purchased in
23
                    advance of his planned attack.     Moreover, this clip does
24
                    not contain language that raises a substantial risk of
25
                    unfair prejudice.
26
                   Clip 6 is an approximately 43-second recording in which
27
                    defendant personally claimed ownership of a Facebook
28

                                              3
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 8 of 14 Page ID #:1480



 1                  account that will be introduced as evidence at trial.

 2                  Defendant also acknowledged during the recording that he

 3                  had numerous Facebook friends at the time of his arrest.

 4                  The Facebook account is highly probative not only because

 5                  defendant used it to make numerous statements relevant to

 6                  the charged crimes but also because it demonstrates his

 7                  active social life, which directly contradicts his argument

 8                  that he was lonely and susceptible to entrapment because he

 9                  was “desperate” for the friendship of the CHS and UCE.

10                  This clip also does not contain language that raises a

11                  substantial risk of unfair prejudice.

12         C.       Clips 2 and 5: Defendant Described His Active Social and
                    Dating Life Prior to His Arrest, Contrary to His Claim that
13                  His Social Isolation Made Him Susceptible to Entrapment
14                 Clip 2 is an approximately seven-minute recording in which
15                  defendant spoke with R.M., a longtime friend with whom

16                  defendant regularly socialized until his arrest, regarding

17                  their friendship and defendant’s relationships and

18                  experiences “partying” with other mutual friends.

19                  Defendant also discussed with R.M. his participation in the

20                  plot to commit the attack charged in this case.

21                  Defendant’s statements in this clip directly contradict his

22                  argument that he was susceptible to entrapment in part due

23                  to his social isolation.       As the Court has recognized,

24                  defendant has argued that he “was depressed and desired

25                  friendship, family, and belonging,” and that “these

26                  circumstances rendered him vulnerable to the CHS’s alleged

27                  inducement.”   (Dkt. 178 at 2.)     Defendant’s statements and

28                  activities regarding his active social and dating life are

                                               4
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 9 of 14 Page ID #:1481



 1                relevant as they tend to contradict that defense.

 2                Defendant cannot claim that his own social and dating life

 3                leading up to the date of the charged crimes are irrelevant

 4                while arguing that he was susceptible to entrapment because

 5                of his social isolation and desperate need for friendship

 6                from the CHS and UCE.

 7               Clip 5 is an approximately two-minute recording in which
 8                defendant claimed ownership of his vehicle and described in

 9                detail his activities immediately before he was taken into

10                custody in this matter, including his active dating life.

11                As with Clip 2 and Clip 6, defendant’s statements in this
12                clip directly contradict his argument that he was

13                susceptible to entrapment in part due to his social

14                isolation and desperate need for friendship from the CHS

15                and UCE.   Moreover, the reference to sexual activity in the

16                clip is not derogatory or likely to inflame the jury.          As

17                this Court has “wide latitude” when it balances any

18                prejudicial effect of proffered evidence against its

19                probative value, and given the probative value of the

20                recording, the Court should admit it despite defendant’s

21                references to his sexual acts.       United States v. Lindsay,

22                931 F.3d 852, 868 (9th Cir. 2019).       Furthermore, to the

23                extent the Court is concerned about any prejudicial effect

24                on defendant due to his own statements regarding his

25                activities in the hours leading up to his arrest, that may

26                be cured via a limiting instruction.        The government

27                maintains that Clip 5 should be admitted.
28

                                              5
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 10 of 14 Page ID #:1482



 1          D.       Clips 9, 12, and 14: Defendant Described His Willingness to
                     Lie During, and Disdain For, Mental Health Treatment
 2

 3          Defendant plans to introduce statements that he made to a mental

 4    health provider, Dr. Garabedian, as evidence of his emotional state

 5    in support of his entrapment defense.         Accordingly, the government

 6    should be permitted to introduce evidence that bears on whether

 7    defendant’s statements to Dr. Garabedian were truthful.           The Court

 8    has previously ruled that the government “is free to cross-examine

 9    Dr. Garabedian” regarding defendant’s motivation for seeking mental

10    health treatment as well as other issues surrounding his treatment.

11    (Dkt. 178 at 3.)       Clips 9, 12, and 14 similarly bear on the question
12    of the veracity of defendant’s statements to Dr. Garabedian, and the

13    government should be permitted to introduce those clips to rebut

14    defendant’s evidence regarding his mental health treatment.

15                  Clip 9 is an approximately two-minute recording in which
16                   defendant expressed his willingness to lie to mental health

17                   providers to help him at trial.    Defendant confirmed that

18                   he “probably would at some point” have to engage in a

19                   mental health evaluation in advance of trial, and made

20                   derisive statements regarding individuals who make accurate

21                   statements during such evaluations, rather than lie to help

22                   themselves.   Moreover, nothing in the recording indicates

23                   that defendant (or any other individual) is in custody, or

24                   in any other manner raises a substantial risk of unfair

25                   prejudice.

26                  Clip 12 is an approximately 20-second recording in which
27                   defendant stated his motivation to seek therapy from Dr.

28                   Garabedian.   Indeed, his statements are consistent with

                                              6
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 11 of 14 Page ID #:1483



 1                   those he made to Dr. Garabedian when he first sought

 2                   treatment, and are relevant and admissible at trial.

 3                  Clip 14 is an approximately one-minute recording2 in which
 4                   defendant displayed his condescending and dismissive
 5                   opinion of the treatment he received and his sessions with
 6                   Dr. Garabedian.   Defendant’s objection to any clip
 7                   regarding his use of the word “nigga” should be rejected.
 8                   Defendant is not using the word “nigger” in any recording
 9                   to engage in hate-motivated speech against any African-
10                   American.   It is widely known that the phrase “my nigga”
11                   can be used loosely in exchange for the phrase “my friend,”
12                   and the phrase today is used by people of all races.3
13                   Consistent with this description of the word “nigga,” in

14                   this clip, defendant used the term “nigga” to address K.C.,

15                   who is an individual who is not African-American and with

16                   whom defendant was in a romantic relationship.       Any risk of

17                   unfair prejudice could be addressed through testimony from

18                   a government witness in connection with Clip 14 to briefly
19                   explain the difference between “nigga” and “nigger” in the

20                   context of defendant’s recorded statements.

21          E.       Clips 10, 17, 18, and 20: The Court Should Admit Each of
                     Defendant’s Recorded Statements Regarding the Evidence He
22                   Believes Will Be Presented Against Him at Trial
23          During several of these proposed clips, defendant discussed at

24    length the evidence which may be presented against him at trial in

25    this matter, as well as the witnesses who he speculates may testify

26

27         2 The government will agree not to play the second half of the
      recording, 5:46 through 6:37, during its case-in-chief.
28
           3 See, e.g., https://en.m.wikipedia.org/wiki/Nigga.
                                         7
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 12 of 14 Page ID #:1484



 1    against him.      These calls reflect defendant’s consciousness of guilt

 2    and lack of remorse, and demonstrate defendant’s predisposition to

 3    engage in the charged crimes.       Moreover, any risk of unfair prejudice

 4    caused by defendant’s use of objectionable language can be addressed

 5    through minor redactions.

 6                 Clip 10 is an approximately two-minute recording in which
 7                  defendant discussed possible witnesses at trial who may

 8                  testify against him, including H.G., and their potential

 9                  testimony.   As defendant’s romantic partner, K.C. spoke

10                  about her desire to have children with defendant once this

11                  matter was over, and defendant expressed great appreciation

12                  when K.C. agreed to testify and cry in front of the jury in

13                  order to appeal to the jury’s sympathy, saying he would

14                  reward her with “a million babies” it “it worked.”

15                  Initially, these statements are relevant to impeach K.C.’s

16                  credibility should she testify at trial.       Furthermore, they

17                  reflect defendant’s consciousness of guilt and his fear of

18                  the witnesses who could testify against him based on his

19                  review of their statements to law enforcement contained in

20                  the discovery in this matter.     Moreover, nothing in this

21                  call indicates that defendant remains in custody.4

22                 Clip 17 is an approximately two-minute recording in which
23                  defendant expressed his frustration with negative

24                  statements individuals had made to the FBI about him, and

25                  K.C. responded that she didn’t tell the FBI “anything that

26                  they can’t find out on their own.”      As with Clip 14, these
27

28          4Additionally, if necessary, the government could redact
      defendant’s reference to the phrase “locked up.”
                                         8
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 13 of 14 Page ID #:1485



 1                 statements are relevant to impeach K.C.’s credibility

 2                 should she testify at trial, and reflect defendant’s

 3                 consciousness of guilt and fear of the witnesses who could

 4                 testify against him.    Moreover, the government can redact

 5                 the references at the beginning of the conversation to

 6                 “bitches,” “hoes,” and “tricks,” which will address

 7                 defendant’s concern regarding “offensive and misogynistic

 8                 comments” during the clip.

 9                Clip 18 is an approximately four-minute recording in which
10                 defendant expressed fear that he was going to be

11                 “crucified” by the testimony of all of the witnesses who

12                 would testify against him, described their possible

13                 testimony, including that of H.G., and informed K.C. that,

14                 if she testified, she would be asked about making defendant

15                 obtain mental health treatment.      As with Clip 14 and Clip
16                 17, these statements are relevant both to demonstrate his
17                 consciousness of guilt and his fear regarding testimony

18                 against him at trial.     Furthermore, defendant’s statements

19                 regarding his motivation for seeking mental health

20                 treatment are relevant to rebut the entrapment defense, as

21                 discussed above.    Moreover, this clip does not raise any

22                 issues regarding “offensive and misogynistic comments” or

23                 otherwise risk of unfair prejudice.

24                Clip 20 is an approximately four-minute recording in which
25                 defendant told K.C. she should not have spoken to the FBI

26                 and expressed concern about his ex-girlfriends and people

27                 he had “fucked with” coming to testify against him.         As

28                 with Clip 14, Clip 17, and Clip 18, this clip is relevant
                                              9
     Case 2:19-cr-00313-SVW Document 209 Filed 06/14/21 Page 14 of 14 Page ID #:1486



 1                both to demonstrate his consciousness of guilt and his fear

 2                regarding testimony against him at trial, as well as to

 3                rebut the entrapment defense.       Furthermore, as discussed

 4                above, during this clip, defendant uses the word “nigga,”

 5                and not “nigger.”     The draft transcripts will be corrected

 6                to reflect that fact and any potential unfair prejudice

 7                from the use of that term can be addressed, as discussed

 8                above.

 9    III. CONCLUSION
10          For the foregoing reasons, the government respectfully requests

11    that this Court permit the government to play the portions of the

12    eleven recorded jail telephone calls identified above in its case-in-

13    chief at trial.      The government reserves the right play additional

14    clips of recorded jail calls during the cross-examination of

15    defendant or any other defense witness, as well as the right to

16    introduce additional portions of recorded jail calls after it hears

17    defendant’s case and cross-examination of government witnesses.

18

19

20

21

22

23

24

25

26

27

28

                                              10
